McAdam, J.
This is a proceeding by a taxpayer brought pursuant to section 1545 of the Greater ¡New York charter, which prescribes that the remedy of a taxpayer, in case an inspection of the books of any department shall be refused to him, is obtainable on application to the court upon a sworn petition. Section 1545 provides that “ All books, accounts and papers in any department or bureau thereof, except the police and law departments, shall at all times be Open to the inspection of any taxpayer, subject to any reasonable rules and regulations in regard to the time and manner of such inspection as such department, bureau or officer may make in regard to the same, in order to secure the safety of such books, accounts and papers, and the proper use of them by the department.” The tax department, acting under this statute, made the following rule: “ ¡No person other than an employee of this department shall be allowed behind the railings or desks provided for the employees. Application for information should be made in writing and filed with the secretary, stating specifically the nature of the information desired, and upon such application and with the approval of a commissioner information will be furnished through the chief clerk.” The charter provision, which is a substantial re-enactment of the Act of 1873 (chap. 335, § 107), applies in the broadest way to everything that is done in the city government (see also Charter, §§ 892, 895), and clearly indicates the general policy of the State-to require publicity, as far as practicable, subject only to the power of the department to regulate by rules the time and manner of inspection, in order to insure the safety of its books and papers. The petitioner comes into court, not only as a taxpayer, but as an attorney and counselor at law representing clients who have been assessed or who desire to know whether they have been assessed, and asks to examine the annual record of assessed values of real and personal estate for the year 1901. hi either fraud nor irregularity is charged against the department or any of its officials. The petitioner is clearly entitled to the inspection applied for. People ex rel. Guarantee Co. v. Reilly, 38 Hun, 429 ; People v. Cornell, 47 Barb. 329 ; Dillon Mun. Corp. (4th ed.), §§ 303,348. The only serious question is as to the extent, time and manner of inspection, for the right of the petitioner cannot be enforced in a manner that will interfere with the orderly business of the department or the rights of the general public. The respondents show that the books *273of the animal record of the assessed valuations for personal property for the year 1901, exclusive entirely of the books of annual record of the assessed valuation of shares of bank stock owned by individuals and corporations in the borough of Manhattan, consist of eleven volumes containing 50,815 names, and in the five boroughs of twenty-eight volumes containing 97,690 names; that the books are in constant use and will be until May first; and that from 700 to 800 applications are daily made for the revision and correction of the assessments thereon. To transfer the physical possession of these books to the petitioner would practically stop the business of the department and do the general public much more harm than it could do the petitioner any conceivable good. The motion will be granted, but the inspection must be limited to assessments affecting the petitioner and the persons he represents, who are to be named in the order, which must specify the time and manner of examination. See opinion of Patterson, J., in Application to Inspect Tax Books, N. Y. L. J., Jan. 21, 1893; People ex rel. Lachman v. Flack, N. Y. Daily Reg., May 18, 1886.
Motion granted.